   Thomas Jefferson Cares
 1 375 Redondo Ave, 1048
   Long Beach, CA 90814
 2 Tom@TomCares.com

 3 IN PRO PER

 4
                                    UNITED STATES DISTRICT COURT
 5
                               NORTHERN DISTRICT OF CALIFORNIA
 6
     Thomas Jefferson Cares                           )   Case No. 4:18-cv-07651-HSG
 7
                                                      )
 8                              Plaintiff,            )   PLAINTIFF’S REQUEST TO APPEAR
                                                      )   TELEPHONICALLY AT CASE
 9           vs.                                      )
                                                      )   MANAGEMENT CONFERENCE
10   County of San Benito, et al.                     )   AND [PROPOSED] ORDER
                                                      )
                               Defendants.            )
11
                                                      )   Date: June 25, 2019
12                                                    )
                                                      )   Time: 14:00
13                                                    )   Judge: Hon. Haywood S. Gilliam, Jr.
                                                      )
14                                                    )          1301 Clay St, Oakland, CA
                                                      )          Courtroom 2
15                                                    )

16
   Plaintiff respectfully requests the Court's permission to appear telephonically at the upcoming Case
17 Management Conference. Plaintiff is over 200 miles from the Courthouse, and his physical
   appearance on that day may be impossible.
18
   I, Thomas Jefferson Cares, verify under the pains and penalties of perjury that the foregoing is true
19 and correct.
                               DATED: June 20, 2019
20                                                                 /S/ THOMAS JEFFERSON CARES
21                                                                 Thomas Jefferson Cares
                                                                    In Pro Per
22

23

24

25

26

27

28
                                                      1
        PLAINTIFF’S REQUEST TO APPEAR TELEPHONICALLY AT CASE MANAGEMENT
                         CONFERENCE AND [PROPOSED] ORDER
 1                                        [PROPOSED] ORDER
 2
     IT IS HEREBY ORDERD that Plaintiff, Thomas Jefferson Cares (in pro per), is permitted to appear
 3
     by telephone at the Case Management Conference, scheduled for June 25, 2019. Plaintiff shall
 4
     contact Court Call to make arrangements to appear by telephone. Plaintiff shall contact
 5
     CourtCall at (866) 582-6878 to make arrangements for the telephonic appearance.
 6

 7 DATED: __________________________
               6/20/2019
 8
                                                                  Haywood S. Gilliam, Jr.
 9                                                                United States District Court Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
         PLAINTIFF’S REQUEST TO APPEAR TELEPHONICALLY AT CASE MANAGEMENT
                          CONFERENCE AND [PROPOSED] ORDER
